UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6520


RUPERT STAMPS,

                    Plaintiff - Appellant,

             v.

DETECTIVE PARIS CAPALUPO,

                    Defendant - Appellee,

             and

OFFICER LEROY ROLLINS,

                    Defendant.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Charles B. Day, Magistrate Judge. (8:17-cv-00830-CBD)


Submitted: September 30, 2019                                 Decided: October 16, 2019


Before KING and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rupert Stamps, Appellant Pro Se. Edward B. Lattner, OFFICE OF THE COUNTY
ATTORNEY, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rupert Stamps appeals the magistrate judge’s order granting Appellee summary

judgment in Stamps’ 42 U.S.C. § 1983 (2012) action. ∗ “We review de novo a district

court’s grant or denial of a motion for summary judgment, construing all facts and

reasonable inferences therefrom in favor of the nonmoving party.” Gen. Ins. Co. of Am. v.

U.S. Fire Ins. Co., 886 F.3d 346, 353 (4th Cir. 2018). Summary judgment is appropriate

“if the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       Here, the magistrate judge granted summary judgment on three grounds: (1) that

Stamps’ claim was barred by the doctrine of collateral estoppel, (2) that Stamps’ claim was

barred by Heck v. Humphrey, 512 U.S. 477 (1994), and (3) that Stamps’ claim was

meritless. We conclude that the first two grounds are erroneous. Collateral estoppel does

not bar the claim because the Fourth Amendment violations Stamps alleged in his § 1983

complaint were not “actually litigated” in a prior proceeding.        Shader v. Hampton

Improvement Ass’n, Inc., 115 A.3d 185, 193 (Md. 2015); see also Allen v. McCurry, 449

U.S. 90, 96 (1980). The Heck doctrine also does not bar the claim because, based on the

abundance of evidence produced at trial, even if Stamps were successful in his § 1983

claim, the result likely would not render his conviction invalid. See Heck, 512 U.S. at 486;

Covey v. Assessor of Ohio Cty., 777 F.3d 186, 197 (4th Cir. 2015).




       ∗
        The parties consented to proceed before a magistrate judge, pursuant to 28 U.S.C.
§ 636(c) (2012).

                                             2
       Despite these errors, we affirm the magistrate judge’s grant of summary judgment

because we agree that Stamps’ claim is meritless. Stamps was arrested pursuant to a valid

warrant, so the seizure of his phone, which was on his person at the time of the arrest, was

constitutional. See Riley v. California, 573 U.S. 373, 382 (2014). Stamps’ phone was then

searched pursuant to a valid search warrant, which was also plainly constitutional. Stamps

argues on appeal that his phone was searched prior to the issuance of the warrant, but there

is no evidence to support this claim.

       To the extent Stamps properly challenges the district court’s March 15, 2018,

dismissal order or raises a claim that Carpenter v. United States, 138 S. Ct. 2206 (2018),

applies to his case, we affirm for the reasons stated by the district court, Stamps v. Rollins,

No. 8:17-cv-00830-CBD (D. Md. Mar. 15, 2018), and the magistrate judge, Stamps v.

Rollins, No. 8:17-cv-00830-CBD (D. Md. Apr. 4, 2019), respectively.

       Accordingly, we affirm the judgment. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3